Citation Nr: 1444072	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to April 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not stationed at Camp Lejeune during the period of time for which exposure to contaminated drinking water has been presumed, and there is no competent evidence that he was otherwise exposed to contaminated drinking water during service.
 
2.  There is no probative evidence establishing that the Veteran's chronic lymphocytic leukemia had its onset in service or was manifest within one year of discharge, or that the condition was otherwise related to his period of active duty.


CONCLUSION OF LAW

The criteria for establishing service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

In this case, the duty to notify was satisfied by way of a November 2009 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

Furthermore, in support of this argument, the Veteran has submitted articles to VA regarding Camp Lejeune and its contaminated water.  Therefore, the Board finds that the Veteran has actual knowledge of the requirements necessary to establish the benefits sought and thus there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Nor has the Veteran alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, and lay statements have been obtained.  He has also been afforded a VA examination.  Therefore, no further notice or assistance is required for a fair adjudication of the Veteran's claim.

II.  Analysis

The Veteran contends that his currently-diagnosed chronic lymphocytic leukemia   is related to water contamination during his active service at Camp Lejeune.  He  has asserted knowledge of water contamination in service based on his report of smelling an odor of gasoline while he was serving and a documentary on the water contamination at Camp Lejeune that indicated the contaminated water had "a distinctive 'gasoline' smell."  He further asserts in his March 2012 substantive appeal that the contamination process started as early as 1950. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and leukemia becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

It is not disputed that the Veteran is currently diagnosed with chronic lymphocytic leukemia, as both VA and private treatment notes dating from as early as May 2000 show a diagnosis and/or treatment for the condition.  During March 2002 VA treatment, it was noted that the Veteran had CLL of "15+ yrs duration," placing an onset of the condition at least as early as 1987.

The record also contains a positive nexus opinion.  Specifically, a January 2010   VA examiner opined that the Veteran's CLL is at least as likely as not related to contaminated water exposure at Camp Lejeune.  The examiner based his opinion on information from the National Academies' National Research Council indicating limited or suggestive evidence of an association between solvents found in the drinking water at Camp Lejeune and adult leukemias.  However, the examiner indicated that he could not determine what time period the Veteran was at Camp Lejeune and qualified his opinion by noting that his opinion "of course, is based upon the above information."

What is missing in this case, however, is competent evidence of in-service incurrence.  Initially, the Veteran has not alleged that his CLL manifested in service or within one year from separation, and service treatment records are silent for any complaints or diagnoses of CLL.  38 C.F.R. §§ 3.307, 3.309.  Instead, as noted, the Veteran alleges that his CLL is the result of exposure to contaminated water at Camp Lejeune.

In recent years, the United States Navy and VA have acknowledged that persons residing or working at Camp Lejeune from 1957 to 1987 were potentially exposed to contaminants present in the base water supply.  The contaminants were the solvents perchloroethylene, tetrachloroethylene, and trichloroethylene, and are believed to have entered the base water supply after emerging from an off-base dry cleaning firm and leaking underground storage tanks.  The United States Environmental Protection Agency has characterized trichloroethylene as carcinogenic to humans.  VA Health Care Fact Sheet 16-9, published in November 2008, indicated that it was not clear that persons at the base were exposed to the chemicals at levels that would cause health problems.  In a January 2012 Fact Sheet, it was noted that there are many unanswered questions as to the extent of the contamination of the water, the level of exposure of persons on the base, and the likelihood that exposure was great enough to result in particular diseases.  However, VA has encouraged veterans to file claims for any VA disability compensation for any injury or illness the veteran believes is related to their service, including service at Camp Lejeune.

Here, however, the Veteran's period of duty at Camp Lejeune preceded the date for which contamination has been conceded.  Specifically, his separation DD Form 214 indicates that he separated from service in April 1952.  The Board has reviewed the materials submitted by the Veteran, including the National Academies report and a newspaper article, and considered the Veteran's assertion that the contamination process began as early as 1950 based on his recall of an odor of gasoline on base.  Nevertheless, at this point in time, VA has not extended the period of time for conceding such exposure.  

Moreover, while the Veteran is competent to report that he smelled an odor of gasoline while he was serving, which is in the realm of his personal experience, he has not asserted, and there is no evidence to suggest, that he is otherwise competent as a layperson to establish the existence of water contamination.  Moreover, the Veteran is attempting to recall events that occurred 60 years ago.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence).

In any event, the Board finds the government studies regarding contamination, which date contamination back to January 1957 (and no earlier than August 1953, based upon April 2013 correspondence form the Marine Corps and VA Training Letter 11-03), to be more probative than the Veteran's assertions.  Further, absent competent and credible evidence of in-service incurrence of CLL or exposure to contaminated drinking water in service, the VA examiner's January 2010 positive opinion that relies on such exposure is not probative.

In sum, CLL was not shown in service or for many years thereafter, and there is no competent evidence that the Veteran was exposed to contaminated drinking water  in service or competent evidence suggesting that his CLL is otherwise related to service.  Accordingly, the preponderance of the evidence is against the claim and service connection is denied.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for chronic lymphocytic leukemia is denied.	


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


